RULEY, JUDGE:
Arthur Adkins, Jr. filed this claim against the Department of Highways in the amount of $202.25 for damages to his 1973 Pontiac automobile.
*317The accident occurred at 7:30 a.m. on October 21, 1977, on old West Virginia Route 61 in Hansford, West Virginia, approximately 300 yards from the claimant’s home. The road was 18% feet wide at the place of the accident. The claimant was not in his automobile at the time; it was being driven by his daughter-in-law, Sheila Adkins, who was not present to testify. Re-surfacing of the road and drainage work beside the highway had just been completed. The claimant stated that there was a drainage ditch beside the road 12 feet long and 4 feet deep at its deepest point. He further related that his daughter-in-law stopped his automobile for a school bus, and when she started up again, she drove off the road into the ditch because the elevation of the road prevented her from seeing where she was going.
Jerry Easter, an employee of the respondent, was called to the scene of the accident. He testified that West Virginia Paving Company was doing the re-surfacing and drainage work, and, in his opinion, neither the fresh blacktop nor the drainage ditch presented a problem to approaching motorists. There is no evidence in the record to show that the negligence of the respondent caused the accident. Since negligence is not shown, and since the State is neither an insurer nor a guarantor of the safety of motorists on its highways, Adkins v. Sims, 130 W.Va. 645, 46 S.E. 2d 81 (1947), this claim is denied.
Claim disallowed.